Name: Commission Regulation (EC) NoÃ 114/2005 of 26 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 27.1.2005 EN Official Journal of the European Union L 24/1 COMMISSION REGULATION (EC) No 114/2005 of 26 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 26 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 101,1 204 77,1 212 157,6 608 118,9 624 163,5 999 123,6 0707 00 05 052 140,5 999 140,5 0709 90 70 052 182,8 204 169,7 999 176,3 0805 10 20 052 43,6 204 39,2 212 53,5 220 42,9 421 38,1 448 38,3 624 71,7 999 46,8 0805 20 10 204 56,8 999 56,8 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 67,9 204 86,8 400 78,5 464 55,5 624 69,1 662 40,0 999 66,3 0805 50 10 052 63,6 999 63,6 0808 10 80 400 103,2 404 83,2 720 72,1 999 86,2 0808 20 50 388 68,3 400 88,1 720 39,5 999 65,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.